UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):April 19, 2013 CAPITAL BANK FINANCIAL CORP. (Exact name of registrant as specified in its charter) Delaware 001-35655 27-1454759 (State or other (Commission (IRS Employer jurisdiction of File Number) Identification No.) incorporation) 121 Alhambra Plaza, Suite 1601 Coral Gables, Florida 33134 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (305) 670-0200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations And Financial Condition. On April 19, 2013, Capital Bank Financial Corp. (the “Company”) issued a press release announcing its financial results for the first quarter 2013.A copy of the press release is furnished as Exhibit 99.1 herewith and is incorporated herein by reference. The Company will host a conference call for investors and security analysts to discuss the financial results at 10:30 a.m. Eastern Time on April 19, 2013.By press release dated April 9, 2013, the public was invited to listen to the conference call by telephone or by live webcast accessed through the Investor Relations area of the Company’s website at www.capitalbank-us.com.A copy of the presentation slides to be presented at the conference call is furnished as Exhibit 99.2 herewith and incorporated herein by reference. Additional written information regarding the financial results and outlook will be posted as a webcast presentation on the Investor Relations area of the Company’s website prior to the conference call. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit 99.1
